TO BE PUBLISHED

               Suprrtur Gild of Tfirtnum
                               2014-SC-000111-KB


                                                          II) AT    ELI-ack-N

CLIFFORD BRANHAM                                                          MOVANT




V.                             IN SUPREME COURT




KENTUCKY BAR ASSOCIATION                                             RESPONDENT




                              OPINION AND ORDER

      Movant, Clifford A. Branham, KBA No. 88852, 1 admits to violating the

Kentucky Rules of Professional Conduct and moves this Court to impose the

sanction of permanent disbarment. The KBA has no objection to Branham's

motion.


                                  I. BACKGROUND

      On December 28, 2009, Branham was suspended from the practice of

law for failing to pay a late fee associated with his 2009-10 Bar dues. He has

not since been restored to membership.

      The Inquiry Commission has charged Branham with three counts of

misconduct based upon the allegations contained in KBA file 19993. Counts I

       1 Branham was admitted to the practice of law in Kentucky on October 19,
2001, and his bar roster address is P.O. Box 910059, Lexington, Kentucky 40591.
and II stem from criminal proceedings against Branham in Fayette Circuit

Court. In that case, Branham pled guilty to four counts of theft by failure to

make required disposition of property over $10,000, which were amended down

to Class D felonies for failure to make required disposition of property over

 500.00 but less than 10,000. See KRS 514.070. The indictment alleged Jthat

Branham owned a title business, Cornerstone Title Services, Inc., and that he

intentionally failed to make required payments to four of his clients. He was

sentenced to two years in prison on each count to be run consecutively for a

total of eight years. He was also ordered to pay restitution in the amount of

 241,812.38 should he be granted parole.

      Based on the facts giving rise to Branham's criminal conviction, the

Inquiry Commission charged him with two counts of misconduct. Count I

charged the Branham violated SCR 3.130-8.4(b), which provides that it is

professional misconduct for a lawyer to "commit a criminal act that reflects

adversely on the lawyer's honesty, trustworthiness or fitness, as a lawyer in

other respects." The Commission asserts that Branham violated this rule by

committing the crime of theft by failure to make required disposition of

property over $500.00 but less than $10,000, to which he pled guilty. Count II

charged that Branham violated SCR 3.130-8.4(c), which stated that it is

professional misconduct for a lawyer to "engage in conduct involving

dishonesty, fraud, deceit, or misrepresentation." The Commission claims that

Branham violated this rule by failing to make the required disposition of the

funds he took from the clients and converting the funds to his own use.


                                        2
      In addition to the two counts of misconduct arising from Branham's

criminal conviction, the Inquiry Commission charged Branham with a third

count of misconduct relating to his failure to respond to its Charge against

him. Count III charged that Branham violated SCR 3.130-8.1(b), which

provides that, in connection with a disciplinary matter, a lawyer shall not

"knowingly fail to respond to a lawful demand for information." The

Commission asserts that Branham violated this rule by failing to respond to

the Inquiry Commission's Charge despite receiving a warning that failure to

respond could result in additional charges.

      Branham admits that his actions were "serious and egregious" violations

of the above-stated Rules of Professional Conduct. 2 Therefore, he requests that

the Court grant him leave to resign from the KBA under terms of permanent

disbarment pursuant to SCR 3.480(3). 3 The KBA has no objection to

Branham's motion.




      2  In addition to the charges Branham currently faces and Branham's
aforementioned suspension for failure to pay his 2009-2010 bar dues in full, the
KBA's statement of prior discipline also indicates that Branham received a private
admonition on September 4, 2012 for an unauthorized representation of agency after
the agency relationship had been terminated. Additionally, Branham was placed on
automatic suspension after conviction of a felony on December 7, 2012. The KBA's
statement further indicates Branham incurred another suspension on April 25, 2013
for failing to refund an earnest money deposit to a client. Finally, Branham received
another private admonition on September 25, 2013 for giving legal advice while
suspended.
      3   SCR 3.480(3) provides in pertinent part:
      Any member who has been engaged in unethical or unprofessional
      conduct and desires to withdraw his membership under terms of
                                   IL DISCIPLINE

     Based on his admitted ethical violations, Branham requests that this

Court grant him leave to resign from the MBA under terms of permanent

disbarment. We agree that Branham's motion to withdraw his membership is

appropriate pursuant to SCR 3.480(3). Therefore, it is hereby ORDERED that:

   1. Clifford A. Branham is permanently disbarred from the practice of

     law;

   2. In accordance with SCR 3.450, Branham shall pay all costs

     associated with these proceedings, said sum being $75.25, for which

     execution may issue from this Court upon finality of this Opinion and

     Order; and

  3. Pursuant to SCR 3.390, Branham shall, within ten (10) days from the

     entry of this Opinion and Order, notify all clients, in writing, of his

     inability to represent them; notify, in writing, all courts in which he

     has matters pending of his disbarment from the practice of law; and

     furnish copies of all letters of notice to the Office of Bar Counsel.




     permanent disbarment shall file a verified motion with the Court stating
     as follows:
             (a) He/she has violated the Rules of Professional Conduct,
                 or his/her conduct fails to comply with those rules, the
                 specifics of which shall be detailed in the motion.
             (b) He/she will not seek reinstatement and understands the
                 provisions of SCR 3.510 and SCR 3.520 do not apply.
             (c) He/she will not practice law in the Commonwealth of
                 Kentucky subsequent to the permanent disbarment
                 order.


                                         4
Furthermore, to the extent possible, Branham shall immediately

cancel and cease any advertising activities in which he is engaged.

All sitting. All concur.

ENTERED: April 17, 2012.




                                 5